Name: Commission Regulation (EEC) No 3063/88 of 3 October 1988 on the supply various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 10 . 88 Official Journal of the European Communities No L 274/ 1 I (Acts whose publication is obligatory) I COMMISSION REGULATION (EEC) No 3063/88 of 3 October 1988 on the supply various lots of skimmed-milk powder as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : \ THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria , on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on allocation of food aid, the Commission has allocated to certain countries and beneficiary organizations 3 042 tonnes of skimmed-milk powder ; Whereas it is necessary to provide for the carrying-out of this measures in accordance with the rules laid down by Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3. October 1988. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p . 1 . 0 OJ No L 168, 1 . 7. 1988, p . 7. 0 OJ No L 136, 26. 5. 1987, p. 1 . ( «) OJ No L 204, 25. 7. 1987, p. 1 . No L 274/2 Official Journal of the European Communities 6. 10 . 88 ANNEX I LOT A 1 . Operation No ('): 957/88  Commission Decision of 16 March 1988 2. Programme : · 1988 3 . Recipient : CICR, 17 avenue de la Paix, CH-1211 Geneva ; Telex 22269 CICR CH 4. Representative of the recipient (3) : DelegaÃ §Ã £o do ComitÃ © ' Internacional da Cruz Vermelha, Travessa de JoÃ £o Seca N? 14  Caixa Postal 2501 , Luanda  RepÃ ºblica Popular de Angola, Tel . 933 82/922 25, Telex : 3353 CICV AN 5. Place or country of destination : Angola i 6 . Product to be mobilized : vitaminized A and D skirtimed-milk powder 7. Characteristics and quality of the goods (2) : see Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (under 1.1 .B , 1 to 1.1 .BJ) 8 . Total quantity : 20 tonnes 9 . Number of lots : one 10. Packaging and marking : 25 kg see Official Journal of the European Communities No C 216 of 14 August 1987, pages 4 and 5 (under I.1.B.4 and I.l.B.4.2) Supplementary markings on the packaging : 'ACÃ Ã O N? 957/88 / AO-132 / LEITE EM PÃ  / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA / DISTRIBUIÃ Ã O GRATUITA / LOBITO' and Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.1.B.5) 1 1 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 1 2. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Lobito 16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 November 1988 18 . Deadline for the supply : 31 December 1988 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 24 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 7 November 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 7 to 22 November 1988 (c) deadline for the supply : 6 January 1989 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi, B- 1 049 Brussels, Telex AGREC 22037 B 25. Refund payable on request by the successfuf tenderer (*) : Refund applicable on 16 September 1988 fixed by Regulation (EEC) No 2844/88 in Official Journal of the European Communities No L 256 of 16 September 1988 , p. 8 , 6. 10 . 88 Official Journal of the European Communities No L 274/3 LOT B 1 . Operation Nos ('): 978/88 to 989/88  Commission Decision of 16 March 1988 2. Programme : 1988 3 . Recipient : World Food Programme, via Cristoforo Colombo 426, 1-00145 Roma (Telex 626675 WFP I) 4. Representative of the recipient ^) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Mali 6 . Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (6) Q (8) ; See Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (under 1. 1 .B. 1 to I.1.B.3) 8 . Total quantity : 311 tonnes 9. Number of lots : one (12 parts : B 1 to B 12) 10 . Packaging and mÃ ¡rking (9): 25 kg See Official Journal of the European Communities No C 216 of 14 August 1987, pages 4 and 6 (under I.1.B.4 and 1.1 .BA3) Supplementary markings on the packaging : see Annex II See Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.1.B.5) 11 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder and the incorporation of the vitamins must be carried out after the award of the tender 1 2. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing ;  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 5 to 20 November 1988 1 8 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders (4) : 24 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 7 November 1988 at 12 noon (b) period for making the goods available at the port of shipment : 12 to 27 November 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne . 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Brussels, Telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (^ : Refund applicable on 16 September 1988 fixed by Regulation (EEC) No 2844/88 in Official Journal of the European Communities No L 256 of 16 September 1988, p. 8 / No L 274/4 Official Journal of the European Communities 6. 10 . 88 LOT C 1 . Operation No ('): 977/88  Commission Decision of 16 March 1988 2. Programme : 1988 3. Recipient : World Food Programme, via Cristoforo Colombo 426, 1-00145 Roma, telex 626675 WFP I 4. Representative of the recipient ^) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Tunisia 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods (2) (6) Ã ) (8) : See Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under I.1Ã .1 and L1-A.2) 8 . Total quantity : 250 tonnes 9. Number of lots : one 10. Packaging and marking : 25 kg See Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under 1.1 A.3 and I.1A4) Supplementary markings on the packaging : " 'ACTION N0 977/88 / TUNISIE 0269200 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / TUNEZ' and see Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under I.1A4) 1 1 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder must be carried out after the award of the tender 1 2. Stage of supply : free at port of shipment 13 . Port of shipment :  14'. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  N 17. Period for making the goods available at the port of shipment : 1 to 31 January 1989 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders (4) : 24 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 7 November 1988 at 12 noon (b) period for making the goods available at the port of shipment : 1 to 31 January 1989 (c) deadline for the supply :   22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B- 1 049 Brussels, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (^ : Refund applicable on 16 September 1988 fixed by Regulation (EEC) No 2844/88 in Official Journal of the European Communities No L 256 of 16 September 1988 , p . 8 6. 10 . 88 Official Journal of the European Communities No L 274/5 LOTS D and E 1 . Operation Nos ('): 975/88 and 976/88  Commission Decision of 16 March 1988 2. Programme : 1988 3 . Recipient : World Food Programme, via Cristoforo Colombo 426, 1-00145 Roma (Telex 626675 WFP I) 4. Representative of the recipient (3) : see Official Journal of the European Communities No C 103 of 16 April 1987 . 5. Place or country of destination : D : Jordan ; E : Bhutan 6. Product to, be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (6) f) (8) : ? See Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (under I.l.B.l to I.1.B.3) 8 . Total quantity :. 144 tonnes 9. Number of lots : two (D : 130 tonnes ^ E : 14 tonnes) 10 . Packaging and marking : 25 kg See Official Journal of the European Communities No C 216 of 14 August 1987, pages 4 and 6 (under I.1.B.4 and I.l.B.4.3) Supplementary markings on the packaging : D : 'ACTION No 975/88 / JORDAN / 0210803 / AQABA / ACTION OF THE WORLD FOOD PROGRAMME' E : 'ACTION No 976/88 / BHUTAN / 0211501 / CALCUTTA IN TRANSIT TO BHUTAN / ACTION OF THE WORLD FOOD PROGRAMME' and see . Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.1.B.5) 1 1 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 5 to 20 November 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ^): 24 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 7 November 1988 at 12 noon (b) period for making the goods available at the port of shipment : 12 to 27 November 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23 . Amount Ã ³f the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi , B- 1 049_ Brussels, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 16 September 1988 fixed by Regulation (EEC) No 2844/88 in Official Journal of the European Communities No L 256 of 16 September 1988, p. 8 No L 274/6 Official Journal of the European Communities 6. 10 . 88 Notes (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall produce a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (4) In 6rder not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30, v  236 20 05. (*) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that , referred to in point 25 of this Annex. (6) The successful tenderer shall give the beneficiaries' representatives at the time of delivery, a health certifi ­ cate . (J) Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and ­ mouth disease nor any other notifiable infectious/contagious disease during the 90 days prior to the processing. (8) The successful tenderer shall give the beneficiaries' representatives, at the time of delivery, a certificate of origin. (') Palletization of skimmed-milk powder : 25 kg bags to be supplied on a two-way double deck non-reversible pallet with protruding slats, as per design, of the following dimensions : 1 m x 1,2 m (approximately one-third of the underside of the pallet to consist of wood) :  Upper board :  Bottom board :  Blocks : 22 mm thick, 22 mm thick, 95 X 95 mm. 40 bags to be placed onto the pallets, interlocked and shrinkwrapped with a plastic sheet of 1 50 micron thickness, with three external nylon straps in each direction to secure the unit-load. 6. 10 . 88 Official Journal of the European Communities No L 274/7 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita . (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles ¢ (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem B 311 Bl : 12 WFP Mali Action N0 978/88 / Dakar en transit Ã Bamako / Mali / 0223103 / Action du programme alimen ­ taire mondial B2 : 15 WFP Mali Action N0 979/88 / Abidjan en transit Ã SÃ ©gou / Mali / 0223103 / Action du programme alimen ­ taire mondial B3 : 24 WFP Mali Action N0 980/88 / Abidjan en transit Ã Mopti / Mali / 0223103 / Action du programme alimen ­ taire mondial B4 : 24 WFP Mali Action N0 981 /88 / Abidjan en transit Ã Gao / Mali / 0223103 / Action du programme alimen ­ taire mondial B5 : 24 WFP Mali Action N0 982/88 / Abidjan en transit Ã Tombouctou / Mali / 0223103 / Action du programme alimentaire mondial B6 : 20 WFP Mali Action N0 983/88 / Dakar en transit Ã Kayes / Mali / 0223103 / Action du programme alimen ­ taire mondial B7 : 4 WFP Mali Action N0 984/88 / Dakar en transit Ã Mahina / Mali / 0223103 / Action du programme alimen ­ taire mondial B8 : 33 WFP Mali Action N0 985/88 / Abidjan en transit Ã Mopti / Mali / 0223103 / Action du programme alimen ­ taire mondial B9 : 33 WFP Mali Action N0 986/88 / Abidjan en transit Ã SÃ ©gou / Mali / 0223103 / Action du programme alimen ­ taire mondial BIO : 33 WFP Mali Action N0 987/88 / Abidjan en transit Ã Gao / Mali / 0223103 / Action du programme alimen ­ taire mondial Bil : 39 WFP Mali Action N0 988/88 / Abidjan en transit Ã Tombouctou / Mali / 0223103 / Action du programme alimentaire mondial B12 : 50 WFP Mali Action N0 989/88 / Dakar en transit Ã Bamako / Mali / 0223103 / Action du programme alimen ­ taire mondial